UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1089


AMINATA BUBU KAMARA,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.




                              No. 08-1549


AMINATA BUBU KAMARA,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   December 16, 2008              Decided:   January 23, 2009


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.
Petitions dismissed in part and denied in part by unpublished
per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, David V. Bernal, Assistant Director, Lindsay E.
Williams, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Aminata Kamara, a native and citizen of Sierra Leone,

petitions    for    review   of   orders   of   the    Board   of   Immigration

Appeals denying her motions to reconsider.                We have carefully

reviewed    the    administrative     record     and    find   that   we   lack

jurisdiction to review the Board’s order of November 30, 2007.

See Tamenut v. Mukasey, 521 F.3d 1000, 1002-05 (8th Cir. 2008).

We thus dismiss the petition for review in part with respect to

that order.       Next, we find no abuse of discretion in the Board’s

denial of Kamara’s second motion to reconsider.                We accordingly

deny the petition for review with respect to that order for the

reasons stated by the Board.         See In Re: Kamara (B.I.A. Apr. 8,

2008).     We deny Kamara’s motion to remand and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                PETITIONS DISMISSED IN PART
                                                         AND DENIED IN PART




                                      3